Case: 20-2114    Document: 77     Page: 1   Filed: 11/23/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             HITACHI ENERGY USA INC.,
                  Plaintiff-Appellee

                             v.

                    UNITED STATES,
                    Defendant-Appellee

      HYUNDAI HEAVY INDUSTRIES CO., LTD.,
         HYUNDAI CORPORATION, USA,
               Defendants-Appellants
              ______________________

                        2020-2114
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:16-cv-00054-MAB, Judge Mark A. Barnett.
                  ______________________

      ON PETITION FOR PANEL REHEARING
              ______________________

     Before NEWMAN, LOURIE, and DYK, Circuit Judges.
 PER CURIAM.
                        ORDER
      Appellee Hitachi Energy USA Inc. filed a combined pe-
 tition for panel rehearing and rehearing en banc.
Case: 20-2114    Document: 77      Page: 2   Filed: 11/23/2022




 2                              HITACHI ENERGY USA INC.   v. US



 Responses were invited by the court and filed by Appellee
 the United States and Appellants Hyundai Corporation,
 USA and Hyundai Heavy Industries Co., Ltd.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The petition for panel rehearing is denied. However,
 the previous precedential opinion issued May 24, 2022, is
 modified as follows:
     On page 16, line 12, after “unqualified” insert “in the
 circumstances of this case.”


                                    FOR THE COURT

 November 23, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court